The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 1, 10, 12-13, 15 and 18, and cancellation of claims 11 and 14 in “Claims -05/17/2022” with “Amendment/Req. Reconsideration-After Non-Final Reject - 05/17/2022”, have been acknowledged by Examiner.
This office action considers claims 1-10, 12-13, 15-20 pending for prosecution, wherein claims 18-20 are withdrawn from further consideration, and claims 1-10, 12-13, 15-17 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-4, 7-10, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20150364538 A1; hereinafter Wang).
Regarding claim 1, Wang teaches a capacitor (see the entire document, specifically Figs. 3A-3G; [0025+], and as cited below), comprising: 
a first electrode (126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) and a second electrode (126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G);  
a laminated structure comprising a first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]), at least one dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]), wherein the first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]) comprises at least one groove-shaped support (bottom portion of layer 110), the at least one dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) cover the at least one groove-shaped support (bottom portion of layer 110), and the first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]), the at least one dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) form a structure that each dielectric layer (112; Fig. 3G in view of Fig. 3C; [0040]) and each conductive layer ({110, 118}) are adjacent to and laminated with each other; and 
an interconnection structure (vias that extend from 126) configured to at least connect the first electrode (126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) and the second electrode (126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G) to two adjacent conductive layers respectively (see [0044]); 
 a substrate (100; Fig. 3G; [0038]) disposed under the laminated structure (see Fig. 3G); and 
a third conductive layer (104; Fig. 3G; [0036]; metal wire) disposed between the substrate (100; Fig. 3G; [0038]) and the laminated structure (see Fig. 3G), the third conductive layer (104; Fig. 3G; [0036]; metal wire) at least covering part of the substrate (100; Fig. 3G; [0038]); 
wherein the third conductive layer (104; Fig. 3G; [0036]; metal wire) is provided with at least one fifth via (Fig. 3G in view of Figs. 3A-3B; openings between layer 104), and a bottom of the at least one groove-shaped support (bottom portion of layer 110; Fig. 3G in view of Figs. 3A-3B) is disposed in the at least one fifth via (Fig. 3G in view of Figs. 3A-3B; openings between layer 104).
Regarding claim 2, Wang teaches all of the features of claim 1. 
Wang further teaches wherein the first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]) comprises a plurality of groove-shaped supports (bottom portions of layer 110), and the plurality of groove-shaped supports (bottom portions of layer 110) are electrically connected to each other (Fig. 3G in view of Fig. 3B; [0039]).  
Regarding claim 3, Wang teaches all of the features of claim 2. 
Wang further teaches wherein the plurality of groove-shaped supports (bottom portions of layer 110) form a grid structure in a cross section (see Fig. 3G in view of Fig. 3B; [0039, 0034]), or bottoms of the plurality of groove-shaped supports are electrically connected through a conductive layer.
Regarding claim 4, Wang teaches all of the features of claim 1. 
Wang further teaches wherein the capacitor (Fig. 3G) further comprises: an insulating structure (128; [0044]), wherein the insulating structure (128; [0044]) clads the laminated structure (see Fig. 3G), and the interconnection structure (vias that extend from 126) is disposed in the insulating structure (128; [0044]).  

Regarding claim 7, Wang teaches all of the features of claim 4. 
Wang further teaches wherein the insulating structure (128; [0044]) comprises: a third insulating layer (128; [0044]), wherein the third insulating layer (128; [0044]) clads the laminated structure, and the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) is provided with at least one second step in the third insulating layer (128; [0044]).
Regarding claim 8, Wang teaches all of the features of claim 7. 
Wang further teaches wherein the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) is provided with the at least one second step at a bottom of the third insulating layer (128; [0044]) close to the at least one groove-shaped support (bottom portions of layer 110).
Regarding claim 9, Wang teaches all of the features of claim 7. 
Wang further teaches wherein the interconnection structure (vias that extend from 126) Page 3 of 8comprises: a third via (via that extends from 126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G), wherein the third via (via that extend from 126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) penetrates the third insulating layer (128; [0044]), and is configured to electrically connect the first electrode (126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) to the first conductive layer (110; Fig. 3G in view of Fig. 3B; [0039]); and at least one fourth via (via that extends from 126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G) disposed above the at least one second step and penetrating the third insulating layer (128; [0044]), wherein the interconnection structure (vias that extend from 126) is electrically connected to the at least one second conductive layer (118; Fig. 3G in view of Fig. 3D; [0043]) through the at least one fourth via (via that extends from 126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G).
Regarding claim 10, Wang teaches all of the features of claim 1. 
Wang further teaches the substrate (100; Fig. 3G; [0038, 0033]) is a wafer with a resistivity lower than a preset threshold value.  
Regarding claim 12, Wang teaches all of the features of claim 1. 
Wang further teaches wherein the at least one groove-shaped support (bottom portion of layer 110; Fig. 3G in view of Figs. 3A-3B) is electrically connected to the third conductive layer (104; Fig. 3G in view of Figs. 3A-3B; [0036]; metal wire).  
Regarding claim 13, Wang teaches all of the features of claim 1. 
Wang further teaches wherein the at least one groove-shaped support ((bottom portion of layer 110; Fig. 3G in view of Figs. 3A-3B) is electrically connected to the substrate (100; Fig. 3G; [0038, 0033]) through the third conductive layer (104; Fig. 3G in view of Figs. 3A-3B; [0036]; metal wire; where bottoms portion of layer 104 is connected to 100, and the substrate comprises of semiconductor materials and an RDL).
Regarding claim 17, Wang teaches all of the features of claim 1. 
Wang further teaches wherein the interconnection structure (vias that extend from 126; Fig. 3G) is configured to electrically connect the first electrode (126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G) to some (see Fig. 3G) or all odd-numbered conductive layers in the laminated structure and electrically connect the second electrode (126; Fig. 3G; [0044]; 126 on the extreme right side of Fig. 3G) to some (see Fig. 3G) or all even-numbered conductive layers in the laminated structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 5-6 and 16 are rejected under 35 U.S.C.103 as being unpatentable over Wang et al. (US 20150364538 A1; hereinafter Wang), in view of Chiu et al. (US 20190035674 A1; hereinafter Chiu). 
Regarding claim 5, Wang teaches all of the features of claim 4. 
Wang does not expressly teach “wherein the insulating structure comprises: a first insulating layer, wherein an upper surface of the first insulating layer extends downward to form a first groove structure, the at least one groove-shaped support is disposed in the first groove structure, and the at least one second conductive layer is provided with at least one first step at an opening edge of the first groove structure; and a second insulating layer, the second insulating layer covering the first insulating layer and the laminated structure”.
However, in the analogous art, Chiu teaches an integrated circuit including a metal-insulator-metal (MIM) capacitor  ([0001]), wherein (Fig. 1+; [0017+]) an insulation structure ({50, 20}; Fig. 8; [0020, 0027, 0029]) comprising a second insulation layer 50 disposed on the first insulation layer 20,  where the first insulation layer 20 comprises of an opening and bottom portion of  bottom plate 31P is in the opening of the first insulation layer 20 and a second plate 33P has a step at an edge of the opening. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chiu’s insulation structure and plate structure into Wang’s device, and thereby, modified Wang’s (by Chiu) method will have wherein the insulating structure (Wang 128; [0044] in view of Chiu {50, 20}; Fig. 8; [0020, 0027, 0029]) where Page 2 of 8comprises: a first insulating layer (in view of Chiu 20; Fig. 8; [0020, 0027, 0029]), wherein an upper surface of the first insulating (view of Chiu 20; Fig. 8; [0020, 0027, 0029]) layer extends downward to form a first groove structure, the at least one groove-shaped support (Wang bottom portion of layer 110; Fig. 3G  in view of Chiu bottom portion of layer 31P Fig. 8; [0020, 0027, 0029]) is disposed in the first groove structure, and the at least one second conductive layer (Wang 118; Fig. 3G  in view of Chiu 33P Fig. 8; [0020, 0027, 0029]) is provided with at least one first step at an opening edge of the first groove structure; and a second insulating layer (in view of Chiu 50; Fig. 8; [0020, 0027, 0029]), the second insulating layer (in view of Chiu 50; Fig. 8; [0020, 0027, 0029]) covering the first insulating layer (in view of Chiu 20; Fig. 8; [0020, 0027, 0029]) and the laminated structure (Wang Fig. 3G in view of Chiu see Fig. 8).  		
The ordinary artisan would have been motivated to modify Wang in the manner set forth above, at least, because this inclusion provides the device with multiple insulation layers that will help protect the device from undesired intrusions and also provides a structure that allows the electrodes to be embedded in an insulating layer (Chiu [0020, 0027, 0029]), which helps improved the functionality of the device.
Regarding claim 6, modified Wang (by Chiu) teaches all of the features of claim 5.
Modified Wang (by Chiu) further teaches wherein the interconnection structure (Wang vias that extend from 126; Fig. 3G in view of Chiu {TR4, TR5}; Fig. 8; [0020, 0027, 0029]) comprises: a first via (in view of Chiu TR4), wherein the first via (Wang in view of Chiu TR4) penetrates the first insulating layer (in view of Chiu 20; Fig. 8; [0020, 0027, 0029]) and the second insulating layer (in view of Chiu 50; Fig. 8; [0020, 0027, 0029]), and is configured to electrically connect the first electrode (Wang 126; Fig. 3G; [0044]; 126 on the extreme left side of Fig. 3G in view of Chiu {S1, 62}; Fig. 8; [0027]; connected to TR4) to the first conductive layer (Wang 110; Fig. 3G  in view of Chiu 33P Fig. 8; [0020, 0027, 0029]); and at least one second via (Wang in view of Chiu TR5) disposed above the at least one first step and penetrating the second insulating layer (in view of Chiu 50; Fig. 8; [0020, 0027, 0029]), wherein the interconnection structure is electrically connected to the at least one second conductive layer (Wang 118; Fig. 3G  in view of Chiu 33P Fig. 8; [0020, 0027, 0029]) through the at least one second via (Wang in view of Chiu TR5).  
Regarding claim 16, Wang teaches all of the features of claim 1. 
Wang does not expressly teach “wherein the capacitor further comprises: a fourth insulating layer, wherein the fourth insulating layer is provided with at least one sixth via, and a bottom of the at least one groove-shaped support is disposed in the at least one sixth via”.
However, in the analogous art, Chiu teaches an integrated circuit including a metal-insulator-metal (MIM) capacitor  ([0001]), wherein (Fig. 1+; [0017+]) an insulation structure ({50, 20}; Fig. 8; [0020, 0027, 0029]) comprising a second insulation layer 50 disposed on the first insulation layer 20,  where the first insulation layer 20 comprises of an opening and bottom portion of bottom plate 31P is in the opening of the first insulation layer 20 and a second plate 33P has a step at an edge of the opening, where the first insulation layer 20 comprises of a first layer 21 and a second layer 22 disposed on the first layer 21, and the bottom plate 31P is in the opening of the first layer as well. 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chiu’s insulation structure and plate structure into Wang’s device, and thereby, modified Wang’s (by Chiu) method will have 
wherein the capacitor further comprises: a fourth insulating layer (in view of Chiu 20; Fig. 8; [0019, 0020, 0027, 0029]), wherein the fourth insulating layer (in view of Chiu 20; Fig. 8; [0019, 0020, 0027, 0029]) is provided with at least one sixth via, and a bottom of the at least one groove-shaped support (Wang bottom portion of layer 110; Fig. 3G  in view of Chiu bottom portion of layer 31P Fig. 8; [0020, 0027, 0029]) is disposed in the at least one sixth via.  	
The ordinary artisan would have been motivated to modify Wang in the manner set forth above, at least, because this inclusion provides the device with multiple insulation layers that will help protect the device from undesired intrusions and also provides a structure that allows the electrodes to be embedded in an insulating layer (Chiu [0019, 0020, 0027, 0029]), which helps improved the functionality of the device.
4.	Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Wang et al. (US 20150364538 A1; hereinafter Wang), in view of the following statement. 
Regarding claim 15, Wang teaches all of the features of claim 1. 
Wang further teaches wherein an upper surface of the substrate (100; Fig. 3G; [0038, 0033]) (see below for “extends downward to form a second groove structure”), and the third conductive layer (104; Fig. 3G in view of Figs. 3A-3B; [0036]; metal wire) (see below for “is disposed in the second groove structure”).
As noted above, Wang does not expressly disclose “(wherein an upper surface of the substrate) extends downward to form a second groove structure, (and the third conductive layer) is disposed in the second groove structure”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure). Also, the Applicant has not shown that “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, in paragraphs [0112] of the “Specification” of the instant disclosure discloses other possible options such the conductive layer 120 may cover an entire upper surface of the substrate 110 or part of an upper surface of the substrate 110. Thus, the claimed “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is significant, and, the claimed limitation of “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein an upper surface of the substrate extends downward to form a second groove structure, and the third conductive layer is disposed in the second groove structure” is not patentable over Wang.
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 05/17/2022 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 1 necessitated the shift in new grounds of rejection detailed in sections, above. As detailed above, prior art of record Wang teaches a third conductive layer (104; Fig. 3G; [0036]; metal wire) disposed between the substrate (100; Fig. 3G; [0038]) and the laminated structure (see Fig. 3G), the third conductive layer (104; Fig. 3G; [0036]; metal wire) at least covering part of the substrate (100; Fig. 3G; [0038]); wherein the third conductive layer (104; Fig. 3G; [0036]; metal wire) is provided with at least one fifth via (Fig. 3G in view of Figs. 3A-3B; where the openings between layer 104 are openings or vias), and a bottom of the at least one groove-shaped support (bottom portion of layer 110; Fig. 3G in view of Figs. 3A-3B) is disposed in the at least one fifth via (Fig. 3G in view of Figs. 3A-3B; openings between layer 104). The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898